Citation Nr: 1826155	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-38 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for neuropathy of the right upper extremity. 

3.  Entitlement to service connection for left carpal tunnel syndrome (CTS).   

4.  Entitlement to service connection for radiculopathy of the left lower extremity.  

5.  Entitlement to service connection for radiculopathy of the right lower extremity.

6.  Entitlement to service connection for a medial meniscus tear of the left knee.  

7.  Entitlement to service connection for a right knee disorder.  

8.  Entitlement to service connection for neuropathy of the left upper extremity. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Coast Guard from October 2002 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

An October 2013 rating decision determined that the Veteran was not competent to handle disbursement of his VA funds.  He did not appeal that decision.  

VA has rated the Veteran as 100 percent disabled since August 17, 2007.  VA is also providing the Veteran special monthly compensation (SMC) under 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a) on account of anatomical loss of a creative organ and to SMC 38 U.S.C. § 1114(s) and 38 CFR 3.350(i) on account of a single service-connected disorder rated 100 percent disabling, together with other service-connected disabilities independently ratable at 60 percent or more.  


The Board decides Issues 1-5 above.  The Board REMANDS Issues 6-8 to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service caused the Veteran's TBI.

2. Service caused the Veteran's neuropathy of the right upper extremity.

3. Service caused the Veteran's left carpal tunnel syndrome.   

4. The Veteran's service-connected neck and low back disorders caused his bilateral radiculopathy of the lower extremities.  


CONCLUSIONS OF LAW


1. The criteria for direct service connection for a TBI, neuropathy of the right upper extremity, and left CTS have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2. The criteria for service connection for bilateral radiculopathy of the lower extremities, as secondary to service-connected neck and low back disorders, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Direct Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

TBI

In April 2012, a VA psychiatrist, citing a September 2009 "Brain Spectron Positron Emission Tomography," diagnosed the Veteran with a "cognitive deficit not otherwise specified due to head trauma."  This satisfies the first prong of service connection.  

The Veteran fell from a height of 15 feet while in service.  Indeed, this fall caused most of his service-connected disabilities.  This satisfies the second prong of service connection.  

The appeal turns on the third prong of a direct service connection claim - medical nexus.  VA did not examine the Veteran for compensation purposes, but the April 2012 record cited above provides the medical nexus.  This satisfies the third prong of service connection.  

The Veteran has met all three prongs of a direct service connection claim.  Therefore, the Board will grant the appeal.


Neuropathy of the right upper extremity and CTS

In April 2013, a VA physician administered an electrodiagnostic test, i.e., an EDX.  The EDX was "+ for bilateral moderate CTS RT > LT and RT ulnar sensory neuropathy (which seems to be residual from previous injury)."  This satisfies the first and third prongs of service connection by identifying the disabilities and the medical nexus.  As discussed above, the Veteran sustained an in-service fall, which satisfies the second prong of service connection.

The Veteran has met all three prongs of a direct service connection claim.  Therefore, the Board will grant the appeals.

Secondary Service Connection 

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Merits - Bilateral radiculopathy of the lower extremities

In August 2013, a VA radiologist, reading the results of an MRI of the Veteran's thoracic spine, stated that "today's exam presents with relative LLE [left lower extremity] weakness when compared to RLE [right lower extremity], brisk DTR's [deep tendon reflexes] on lowers and decreased sensation LLE."  The radiologist noted the Veteran's "military accident" when he "fell from substantial height" and his resulting neck and low back disorders, which in turn caused the bilateral radiculopathy.  This record encapsulates the three prongs of secondary service connection, as it discusses the current disabilities, service-connected disabilities, and medical nexus between the two. 

The Veteran has met all three prongs of a secondary service connection claim for his claims.  The Board will grant the appeals.


ORDER

Entitlement to service connection for a traumatic brain injury (TBI) is granted.

Entitlement to service connection for neuropathy of the right upper extremity is granted.

Entitlement to service connection for left carpal tunnel syndrome (CTS) is granted.   

Entitlement to service connection for radiculopathy of the left lower extremity is granted.  

Entitlement to service connection for radiculopathy of the right lower extremity is granted.


REMAND

The Veteran testified in February 2018 that VA provides his medical care.  The VA treatment records contained in the claims file run from 2010-2013.  However, the earliest records available cite prior VA treatment.  Given this, the Board will remand to attempt to obtain a complete version of the Veteran's VA treatment records. 

Additionally, the Board will order a VA compensation examination of the Veteran's bilateral knee claims.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain all of the Veteran's VA treatment records from the San Juan VAMC from January 1, 2004 (separation from service) until present.  Upload these into VBMS in a single digital file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed knee disorders.  The following considerations govern:

a. The claims folder, and a copy of this Remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this Remand. 

b. The examiner must state the medical and factual basis or bases for any opinions rendered based on his clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

c. If the examiner finds he cannot provide a requested finding without resort to pure speculation, they must explain why.  He must indicate whether his inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. The examiner must answer the following questions:

i. Was the Veteran's RIGHT knee disorder incurred in or is it etiologically related to his period of service?  Why or why not?  In answering, specifically address the Veteran's contention that his claimed disorder resulted from his in-service fall.  Also, please address the relationship, if any, between the in-service fall and the Veteran's post-service ACL tear, as revealed in his VA treatment records.  
ii. Was the Veteran's LEFT knee disorder incurred in or is it etiologically related to his period of service?  Why or why not?  In answering, specifically address the Veteran's contention that his claimed disorder resulted from his in-service fall.  Also, please address the relationship, if any, between the in-service fall and the Veteran's post-service ACL tear, as revealed in his VA treatment records.  

3. Review the medical examination reports obtained to ensure that the Remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.

4. Readjudicate the claims.  If the claims remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


